Citation Nr: 0708840	
Decision Date: 03/26/07    Archive Date: 04/09/07

DOCKET NO.  03-15 050	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Manila, the 
Republic of the Philippines



THE ISSUE

Basic legal entitlement to VA benefits.



ATTORNEY FOR THE BOARD

K. R. Fletcher, Counsel






INTRODUCTION

The appellant claims that her deceased spouse had World War 
II service with the U.S. Armed Forces in the Philippines.  
This matter was originally before the Board of Veterans' 
Appeals (Board) on appeal from a September 2002 determination 
by the Manila Regional Office (RO) of the Department of 
Veterans Affairs.  In February 2004, the Board remanded the 
case for re-verification of service.

In March 2005, the Board issued a decision that denied the 
claim.  The appellant appealed the denial to the United 
States Court of Appeals for Veterans Claims (Court).  In July 
2006, the Court issued an order that vacated the Board's 
March 2005 decision and remanded the matter on appeal to the 
Board. 

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action on her part is required.


REMAND

The appellant asserts that she should be entitled to VA 
benefits based on her deceased spouse's military service 
during World War II.  In November 1993, the service 
department, via the National Personnel Records Center (NPRC), 
certified that the appellant's spouse had "no service as a 
member of the Philippine Commonwealth Army, including the 
recognized guerrillas, in the service of the United States 
Armed Forces."  In November 2001, the appellant submitted an 
Affidavit for Philippine Army Personnel (Affidavit) dated in 
April 1946, which appeared to contain specific information 
concerning United States military service by the appellant's 
spouse.  As a result, the Board remanded the claim in 
February 2004, to request re-verification from the service 
department as to whether or not the appellant's spouse had 
any recognized service.  The Board specifically directed that 
a copy of the Affidavit be sent to the service department 
along with the request.  In March 2004, the service 
department (via NPRC) certified that the appellant's deceased 
spouse did not have "service as a member of the Philippine 
Commonwealth Army, including the recognized guerillas, in the 
service of the United States Armed Forces."  Thereafter, in a 
decision dated in March 2005, the Board denied the 
appellant's claim.  The appellant appealed the denial to the 
Court.

In its July 2006 order, the Court noted that there exists a 
discrepancy between the veteran's date of birth as listed on 
the RO's certification request ("5-27-1919") and the date 
of birth listed on the Affidavit ("6 March 1918").  (The 
Board notes that in the appellant's May 2002 claim for 
benefits, she listed the veteran's date of birth as "3-6-
18.")  In addition, the Court noted that there is no 
indication in the record that the Affidavit was actually 
forwarded to the service department with the 2004 
certification request.  

Further development is necessary to comply with the mandates 
of the Court.  Accordingly, the case is REMANDED for the 
following action:

1.  The RO should obtain an updated 
service department certification as to 
whether or not the claimant's deceased 
spouse had any recognized active service.  
A copy of the April 1946 Affidavit for 
Philippine Army Personnel submitted by 
the appellant should be sent to the 
National Personnel Records Center (NPRC) 
along with the request for re-
verification.  The RO is directed to 
inform the NPRC of the veteran's date of 
birth as noted on the Affidavit and the 
appellant's claim for benefits (March 6, 
1918).

In light of the observations by the Court 
in its July 2006 Order, when submitting 
the certification, the NPRC is asked to 
indicate for the record that the 
Affidavit was received and reviewed.

2.  When the development requested above 
is completed, the RO should readjudicate 
the matter on appeal.  If the benefit 
sought remains denied, the RO should 
issue an appropriate Supplemental 
Statement of the Case and provide the 
appellant the requisite period of time to 
respond.  The case should then be 
returned to the Board for further 
appellate review, if otherwise in order.

The appellant has the right to submit additional evidence and 
argument on the matter that the Board has remanded.  See 
Kutscherousky v. West, 12 Vet. App. 369 (1999).  This claim 
must be afforded expeditious treatment.  The law requires 
that all claims that are remanded by the Board or by the 
Court for additional development or other appropriate action 
must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 
5109B, 7112 (West Supp. 2006).



_________________________________________________
George R. Senyk
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2006).

